Citation Nr: 0943462	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  07-07 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent for a back disorder for the period from December 29, 
2003 to August 1, 2007, and 40 percent thereafter. 

2.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 (West 2002) for right ear hearing loss due to 
participation in a shingles study at the VA Medical Center 
(VAMC) in New York, New York.  

3.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 (West 2002) for post herpetic neuralgia (right 
forehead and temple) due to participation in a shingles study 
at the VAMC in New York, New York.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION


The Veteran had active service from July 1942 to January 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  By that rating action, the RO continued 
a 10 percent rating assigned to the service-connected back 
disorder.  The RO also denied the Veteran's claims of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for right ear hearing loss and 
post herpetic neuralgia of the right forehead and temple due 
to participation in a shingles study at the VAMC in New York, 
New York.  The Veteran timely appealed the RO's November 2004 
rating action to the Board,. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

By a December 2007 rating action, the RO assigned 20 and 40 
percent evaluations to the service-connected back disorder, 
effective December 29, 2003 and August 2, 2007--the date VA 
received the Veteran's claim for increased compensation for 
this disability and VA examination report reflecting an 
increase in severity of this disorder, respectively.  In view 
of the foregoing, the increased evaluation claim on appeal 
has been framed as that listed on the title page. 

A review of the record raises the issues of entitlement to 
service connection for a scar of the thoracolumbar spine.  
(See August 2007 VA spine examination report, reflecting that 
the Veteran had a healed 6.5 inch post-operative 
thoracolumbar scar).  As the issue of entitlement to service 
connection for a thoracolumbar scar has not been developed 
for appellate review, it is REFERRED to the RO for 
appropriate action. 

The issues of entitlement to compensation pursuant to 
38 U.S.C.A § 1151 for right ear hearing loss and post 
herpetic neuralgia of the right forehead and temple due to 
participation in a shingles study at the VAMC in New York, 
New York are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From December 29, 2003 to August 1, 2007, the Veteran's 
service connected back disorder was not shown to be 
productive of favorable ankylosis of the entire thoracolumbar 
spine or flexion limited to 30 degrees or less; 
incapacitating episodes lasting at least four (4) weeks but 
less than six (6) weeks during the previous 12 months were 
not demonstrated.

2.  From August 2, 2007, the Veteran's service-connected back 
disorder is manifested by total thoracolumbar range of motion 
to 160 degrees, straightening of the lumbar lordosis; there 
is no evidence of incapacitating episodes lasting six (6) 
weeks during the previous 12 months.  


CONCLUSIONS OF LAW

1.  From December 29, 2003 to August 1, 2007, the criteria 
for an increased evaluation in excess of 20 percent for a 
back disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5235-5243 
(2009). 

2.  From August 2, 2007, the criteria for an increased 
evaluation in excess of 40 percent for a back disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.40, 4.45, 
4.59, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance. 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The claimant should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  Proper notification must also invite the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  See also Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 120- 21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

In a July 2004 letter, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate his increased rating claim decided in the 
decision below.  The RO also specified what information and 
evidence must be submitted by him, what information and 
evidence will be obtained by VA, and the need for him to 
advise VA of or submit any further evidence that pertains to 
this claim.

The United States Court of Appeals for the Federal Circuit 
issued a recent decision in the appeal of Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009).  In that 
case, the Federal Circuit found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate such a claim:  (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes.  Id.

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim (those five elements include: Veteran status, existence 
of a disability, connection between the Veteran's service and 
that disability, degree of disability, and effective date 
pertaining to the disability).  In this case, via April and 
July 2008 letters, VA informed the Veteran of the Vazquez-
Flores and Dingess elements, respectively.

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of the increased 
evaluation claim analyzed in the decision below.  The record 
includes service treatment records, VA and private 
examination and treatment records, as well as numerous 
statements of the Veteran and his representative.  In August 
2007, VA examined the Veteran to determine the current 
severity of his service-connected back disorder.  A copy of 
the August 2007 VA examination report is contained in the 
claims file. 

In sum, the record reflects that facts pertinent to the 
increased evaluation claim on appeal have been properly 
developed and that no further development is required to 
comply with the provisions of the VCAA or the implementing 
regulations.  That is to say, "the record has been fully 
developed," and it is "difficult to discern what additional 
guidance VA could [provide] to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will adjudicate the increased 
evaluation claim on appeal.

        II.  Laws and Regulations

Increased Rating-general laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, such as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999); but see also Hart v. Mansfield, 21 
Vet. App. 505 (2007) (regarding staged ratings in cases where 
service connection had previously been established).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2009).


Rating the Musculoskeletal System

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (2009).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2009).

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the Veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45 (2009).

III.  Merits Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims files. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims files show, or fail to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The RO has evaluated the Veteran's back disorder under 38 
C.F.R. § 4.71a, Diagnostic Code 5242, degenerative arthritis 
of the spine, which provides for evaluation either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  The latter formula 
provides a 20 percent evaluation cases of incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  A 40 percent 
evaluation in cases of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months.  A 60 percent evaluation 
contemplates incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.  An 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

Under the general rating formula, a 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is in order for forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine, while a 100 percent 
evaluation contemplates unfavorable ankylosis of the entire 
spine.  Associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are to be evaluated 
separately.  "Combined range of motion" refers to the sum of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  Section 4.71a (Plate V) 
indicates that normal range of motion of the thoracolumbar 
spine is flexion to 90 degrees and extension, bilateral 
lateral flexion, and bilateral rotation to 30 degrees.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Id.

(i) Entitlement to an increased evaluation in excess of 20 
percent for the period from December 29, 2003 to August 1, 
2007

Overall, and in light of the medical evidence outlined below, 
an increased rating in excess of 20 percent for the service-
connected low back disorder for the period in question under 
the General Rating Formula for Diseases and Injuries of the 
Spine or the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes is not warranted.  Here, 
while VA and private treatment  and examination reports, 
dated from November 2003 to April 2007, reflect that the 
Veteran had spinal stenosis with chronic stable pain that had 
been treated with a course of steroidal medication, this same 
medical evidence does not reveal that there was any ankylosis 
of the lumbosacral spine or that limitation of forward 
flexion was to 30 degrees or less.  For example, an October 
2004 VA spine examination report reflects that the Veteran 
had forward flexion of the lumbar spine to 60 degrees. Total 
range of thoracolumbar range of motion was to 190 degrees.  
Regarding incapacitating episodes of the low back during the 
time period in question, the October 2004 VA examination 
report reflects that the Veteran had one episode of acute low 
back pain that required him to be bedridden for two (2) to 
three (3) days, prior to undergoing a posterior lumbar 
laminectomy on June 1, 2004.  (See June and October 2004 
private treatment and VA examination reports, respectively).  
Thus, for the period in question, an increased evaluation in 
excess of 20 percent for the service-connected back disorder 
is not warranted under the General Rating Formula for 
Diseases and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

As for rating the neurological manifestations of the service-
connected back disability, Diagnostic Code 8520 (sciatic 
nerve dysfunction) is for consideration.  Here, while the 
Veteran subjectively complained of low back pain that 
radiated into his lower extremities during an October 2004 VA 
examination, that same report also reflects that a 
neurological examination of the lower extremities was 
essentially "normal."  In this regard, sensory and motor 
examinations were without deficits. Reflexes were normal and 
symmetrical.  A Lasegue's sign was negative.  (See October 
2004 VA examination report).  In view of the foregoing, the 
Board finds that no consideration or further development is 
warranted regarding any neurological disorder under 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8520 (2009).

The disability factors set forth in 38 C.F.R. §§ 4.40, 4.45, 
to include functional loss due to pain on use or during 
flare-ups, incoordination, weakened movement and excess 
fatigability on use, are also for consideration in 
determining the extent of limitation of motion.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  During an October 
2004 VA examination, the Veteran indicated that he had 
variable and intermittent low back pain that interfered with 
his ability to ambulate more than a couple of blocks without 
a cane.  However, upon clinical examination of the lumbar 
spine, the Veteran only demonstrated pain at the end of 
backward extension. While the examiner indicated that range 
of lumbar spine motion was limited equally by pain and 
endurance, the Veteran still demonstrated forward flexion of 
the lumbar spine to 60 degrees.  Total range of thoracolumbar 
range of motion was 190 degrees.  Accordingly, a higher 
rating based on functional loss due to pain is not warranted.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Thus, the Board finds that the currently 
assigned 20 percent rating adequately reflects the clinically 
established impairment experienced by the service-connected 
back disorder for the period from December 29, 2003 to August 
1, 2007.

Since the Veteran has not met the criteria for a rating in 
excess of 20 percent for his service-connected lumbosacral 
strain disability at any time between December 29, 2003 to 
August 1, 2007 under any applicable diagnostic code, an 
increased rating during this time period is not warranted.

(ii) Entitlement to an increased evaluation in excess of 40 
percent for the period from August 2, 2007

Overall, and in light of the medical evidence outlined below, 
an increased rating in excess of 40 percent for the service-
connected back disorder from August 2, 2007 under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes is not warranted.

For the period in question, the Veteran's service-connected 
back disorder was addressed in an August 2007 VA spine 
examination report and VA treatment reports, dated from 
November 2007 to April 2008.  The Board has focused on the 
specific findings from these medical reports relevant to the 
above-cited diagnostic criteria, notably the findings 
concerning ankylosis of the thoracolumbar spine and 
incapacitating episodes.  In this regard, the Board notes 
that the general rating formula does not provide a rating in 
excess of 40 percent unless there is evidence of unfavorable 
ankylosis of the entire thoracolumbar spine or spine (50 and 
100 percent ratings, respectively).  As the August 2007 VA 
spine examination reports contain findings of range of motion 
of the lumbar spine, albeit limited (total thoracolumbar 
range of motion to was to160 degrees), ankylosis of the 
thoracolumbar spine is, therefore, not demonstrated and a 
higher rating under the general rating formula is not 
warranted.

In addition, that same VA examination report also contains a 
notation that the Veteran had not had any incapacitating 
episodes of the low back during the previous 12 months.  
Thus, as incapacitating episodes having a total duration of 
at least six weeks during the previous year have not been 
demonstrated, the minimum criteria necessary for a maximum 60 
percent rating under the formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, a higher 
rating based on the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes is not warranted.

Overall, and in light of the medical evidence outlined above, 
an increased rating in excess of 40 percent for the service-
connected low back disorder for the period from August 2, 
2007 under either the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
is not warranted.

As for rating the neurological manifestations of the service- 
connected low back disability, Diagnostic Code 8520 (sciatic 
nerve dysfunction) is for consideration.  Here, while the 
Veteran subjectively complained of low back pain that 
radiated into his lower extremities during an August 2007 VA 
examination, that same report also reflects that a 
neurological examination of the lower extremities was without 
evidence of any deficits.  In this regard, sensory and motor 
examinations were intact and muscle power in both lower 
extremities was 5/5, respectively.  Reflexes were 
symmetrical.  In view of the foregoing, the Board finds that 
no consideration or further development is warranted 
regarding any neurological disorder under 38 C.F.R. § 4.124a, 
Diagnostic Codes 8520 (2009).

Finally, even taking into account the Veteran's pain on 
motion of the thoracolumbar spine demonstrated on VA 
examinations in August 2007, the evidence of record, while 
showing that the Veteran had significant limitation of motion 
of the thoracolumbar spine in August 2007 (i.e., total range 
of thoracolumbar motion was to 160 degrees), it did not show 
that there was any additional loss of function of the lumbar 
spine that caused the Veteran's disability to more nearly 
approximate entire ankylosis of the thoracolumbar spine.  
Accordingly, a higher rating based on functional loss due to 
pain is not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Thus, the Board finds that 
the currently assigned 40 percent rating adequately reflects 
the clinically established impairment experienced by the 
service-connected back disorder from August 2, 2007..

IV.  Fenderson Considerations

Overall, the Board finds that there is no basis for a staged 
rating pursuant to Fenderson for the service-connected l back 
disorder for either period in question.  Rather, the 
symptomatology shown during the above-cited VA examinations 
during the pendency of the appeal has been essentially 
consistent and fully contemplated by the assigned 20 and 40 
percent disability ratings.

        V.  Conclusion

Finally, the Veteran has submitted no evidence showing that 
his service-connected back disorder has markedly interfered 
with his employment status beyond that contemplated by the 
assigned 20 and 40 percent evaluations for the periods in 
question.  There is also no indication that this disorder has 
necessitated any periods of hospitalization during the 
pendency of this appeal.  In addition, as an August 2007 VA 
examination report reflects that the Veteran was retired for 
25 years, marked interference with his employment status as a 
result of his service-connected back disorder has, obviously, 
not been demonstrated.  The Veteran is compensated for the 
effect that his service-connected back disorder has on 
ability to maintain employment by the currently assigned 20 
and 40 percent ratings for the periods in question.  As such, 
the Board does not find any basis to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2009), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Overall, the evidence does not support increased evaluations 
for the service-connected back disorder in excess of 20 for 
the period from December 29, 2003 to August 1, 2007 and 40 
percent thereafter.  Thus, the Veteran's claim for that 
benefit must be denied.  38 C.F.R. §§ 4.3, 4.7.


ORDER

An increased evaluation in excess of 20 percent for a back 
disorder for the period from December 29, 2003 to August 1, 
2007, and 40 percent thereafter is denied.  


REMAND

A preliminary review of the record discloses that additional 
substantive development is required prior to further 
appellate review of the claims of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for right ear hearing loss and 
post herpetic neuralgia of the right forehead and temple 
after he was administered a placebo of the shingles vaccine 
during a trial study at the VAMC in New York, New York in 
June 1999.  In particular, October 2004 VA audiological and 
skin examination reports do not answer the medical questions 
the Board needs to address prior to entering a final 
disposition with respect to these claims.  For example, it is 
unclear whether the Veteran has an additional disability(ies) 
(e.g. right ear hearing loss and post herpetic neuralgia of 
the right forehead and temple) as a result of being 
administered a placebo of the shingles vaccines during a 
trial study at the VAMC in New York, New York in June 1999, 
and whether there was any degree of fault or negligence on 
the part of VA or whether any additional disability(ies), if 
present, is due to an event not reasonably foreseeable.

In general, benefits are warranted under the provisions of 38 
U.S.C.A. § 1151 when disability of the Veteran was caused by 
VA hospital care or medical or surgical treatment and the 
proximate cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault on the part of VA or an event not 
reasonably foreseeable.  Compensation will not be payable for 
the continuance or natural progress of disease or injuries or 
for the necessary consequences of medical or surgical 
treatment.  Id.
The facts in this case are not in dispute.  In June 1999, the 
Veteran was administered a placebo of the shingles trial 
vaccine at the VAMC in New York, New York in June 1999.  In 
December 2002, a private physician diagnosed the Veteran with 
right ophthalmic Herpes Zoster.  (See December 2002 report, 
prepared by J. P. M. D.)  A February 2003 VA outpatient 
report discloses that the Veteran's rash was described as a 
papulo-vesicular rash on the right temple and forehead in the 
V1 distribution ophthalmic division of the 5th cranial nerve.  
When seen at the VA audiology/speech pathology clinic in mid-
May2003, the Veteran complained of right ear hearing loss 
following shingles in December 2002.  At that time, 
audiological testing revealed a mild to severe loss of 
hearing in the [right ear].
 
An October 2004 VA audiological examination report reflects 
that the examiner noted the Veteran's shingles history, which 
is consistent with that previously reported herein.  At that 
time, VA audiological testing revealed that the Veteran had 
right ear hearing loss for VA compensation purposes.  See 
38 C.F.R. § 3.385 (2009).  The VA examiner entered the 
following conclusion, "It is beyond my scope to determine 
whether the Veteran's reported shingles infection was related 
to his participation in the study."  The VA examiner further 
indicated that he did not have enough information to 
determine whether the hearing loss is related to the shingles 
infection since baseline evaluations prior to the onset of 
hearing loss are not available and the only available hearing 
test was performed five months post onset of shingles.  The 
VA examiner recommended that any further questions concerning 
the Veteran's claim should be forwarded to and requested from 
an ear, nose and throat specialist (ENT).  (See October 2004 
VA audiological examination report).  To date, a consult from 
an ENT has not been requested with respect to the Veteran's 
1151 claim.  

An October 2004 VA skin examination report contains a 
diagnosis of post herpetic neuralgia.  Following an 
examination of the Veteran's skin, the VA examiner provided 
the following opinion, " Cannot determine if herpes zoster 
secondary to natural primary infection or varicella 
vaccination.  There are reports of herpes zoster secondary to 
vaccination which can be confirmed by molecular analysis at 
the time of the outbreak."  (See October 2004 VA skin 
examination report). 

In the Board's opinion the October 2004 VA opinions are 
ambiguous and equivocal, especially in light of the fact that 
subsequent to the examinations, in a January 2005 letter to 
the Veteran, VA informed him that he had received the 
placebo, as opposed to the actual shingles viral vaccine 
during the June 1999 VA study.  Therefore, the Board finds 
that the Veteran's claims file must be referred to a VA ENT 
and any other appropriately-qualified physician(s) to 
determine if the Veteran has any additional disability(ies) 
(e.g., right ear hearing loss and post-herpetic neuralgia of 
the right forehead and temple) that is proximately due to 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of the VA 
in administering a placebo shingles vaccine to the Veteran 
during a VA shingles study; or is the result of an event not 
reasonably foreseeable.  

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC will refer the Veteran's 
claims file to an ENT and any other 
appropriately-qualified physician(s), to 
respond to the inquiries below.  

The examiners must be provided with the 
Veteran's claims file, and a copy of this 
remand, and they must acknowledge receipt 
and review of these materials in any 
report or reports generated as a result 
of this remand.  

Each examiner must perform all diagnostic 
studies/tests deemed appropriate, and set 
forth all examination findings in detail 
in the examination report.  In addressing 
the opinions requested below, each 
examiner must discuss and review all 
pertinent medical records included in the 
claims file, including records from the 
Veteran participated in a trial shingles 
study at the VAMC in New York, New York 
in June 1999, to specifically include a 
finding that he received the placebo of 
the shingles vaccine.  (See January 2005 
letter from the VAMC in New York, New 
York to the Veteran). 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
must be included.
    
Prior to answer the following questions, 
each examiner must name and list the 
contents of the placebo shingles vaccine 
(e.g. saline solution).  Then, each 
examiner must then comment and offer an 
opinion as it related to their specific 
disability: 

(a) Does the Veteran have additional 
disability (e.g. right ear hearing loss 
and post-herpetic neuralgia of the right 
forehead and temple) that is the result 
of having been administered the placebo 
of the shingles vaccine during a trial 
study at the VAMC in New York, New York 
in June 1999?; 

(b) If the answer to question (a) is yes, 
is that additional disability proximately 
due to (a) carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the VA in furnishing the Veteran the 
placebo shingles vaccine during a trial 
shingles study at the VAMC in New York, 
New York in June 1999, or (b) is it due 
to an event not reasonably foreseeable?  

2.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  The pending claims of 
entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for right ear hearing 
loss and post herpetic neuralgia of the 
right forehead and temple due to 
participation in a trial shingles study 
at the VAMC in New York, New York in June 
1999 must be readjudicated.

If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case, and 
an adequate time to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate review. 

The purpose of this remand is to assist the Veteran with the 
substantive development of his 1151 claims on appeal.  The 
Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


